Order entered August 8, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00609-CR

                               RODOLFO CHAPA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC-18-R0002-D

                                           ORDER
       On July 22, 2019, we ordered this appeal submitted without a reporter’s record and
ordered appellant’s brief due. As noted by the State in its August 5, 2019 objection, this is an
appeal from a judgment of the Carrollton Municipal Court in Dallas which was then appealed to
the Dallas County Criminal Court of Appeals No. 1. Under the government code, the record and
briefs from the County Criminal Court of Appeals No. 1 “constitute the record and briefs on
appeal.”
       We VACATE our previous order to the extent it ordered appellant’s brief due. The
briefs are contained in the clerk’s record filed May 29, 2019. This appeal is at issue and will be
submitted in due course.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE